

116 HR 1017 IH: To amend title 10, United States Code, to authorize the Secretary of Defense to provide space-available travel on aircraft of the Department of Defense to children, surviving spouses, and siblings of members of the Armed Forces who die while serving in the active military, naval, or air service.
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1017IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to provide space-available travel on aircraft of the Department of Defense to children, surviving spouses, and siblings of members of the Armed Forces who die while serving in the active military, naval, or air service. 
1.Space-available travel for children, surviving spouses, and siblings of members of the Armed Forces who die while serving in the active military, naval, or air serviceSection 2641b(c) of title 10, United States Code, is amended— (1)by redesignating paragraph (6) as paragraph (7); and 
(2)by inserting after paragraph (5) the following new paragraph (6):  (6)Children, surviving spouses, and siblings of members of the armed forces who die while serving in the active military, naval, or air service (as that term is defined in section 101 of title 38).. 
